Citation Nr: 0116111	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-22 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for chronic fatigue.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as asthma, reactive airway disease, 
obstructive pulmonary impairment, and old granulomatous 
disease).

3.  Entitlement to an increased (compensable) initial 
evaluation for a left (nondominant) shoulder injury.

4.  Entitlement to an increased (compensable) initial 
evaluation for a right knee injury.

5.  Entitlement to an increased (compensable) initial 
evaluation for residuals, fracture, left distal fibula.

6.  Entitlement to an initial evaluation in excess of 10 
percent for depression. 

7.  Entitlement to an increased (compensable) initial 
evaluations for insomnia.

8.  Entitlement to an increased (compensable) initial 
evaluation for seborrheic dermatitis.

9.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, left knee injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1997.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In a rating decision prepared in July 1998 and issued 
to the veteran in August 1998, the RO granted service 
connection for a left shoulder injury, a right knee injury, 
and a left ankle disorder, and evaluated each of these 
disabilities as noncompensable.  The RO also denied claims of 
entitlement to service connection for chronic fatigue, a 
respiratory disorder, depression, insomnia, a skin disorder, 
and a left knee injury.  The veteran disagreed with the 
denials of service connection and disagreed with the 
noncompensable evaluations assigned.  In a February 1999 
rating decision, the RO granted service connection for 
insomnia and seborrheic dermatitis, assigning noncompensable 
evaluations for those disabilities, and granted service 
connection for residuals of a left knee injury and for 
depression, assigning a 10 percent evaluation for each of 
those disabilities.  The veteran disagreed with each of the 
assigned evaluations.  A statement of the case as to each of 
the nine claims now on appeal was issued in March 1999.  The 
veteran submitted a timely substantive appeal in October 
1999, and, following a personal hearing conducted in January 
2000, a supplemental statement of the case was issued in 
February 2000. 

After the RO issued the July 1998 and February 1999 rating 
decisions in this case, the Court of Appeals for Veterans 
Claims (Court) issued a decision which distinguished analysis 
of a claim for an increased disability evaluation where the 
claim for increase follows the initial grant of service 
connection from claims for increased rating arising under 
other circumstances.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The appeals for increased evaluations at issue in 
this case arises from the disability evaluations assigned at 
the time of an initial grant of service connection.  
Therefore, the Board has recharacterized the issues on appeal 
as required to conform with Fenderson.


REMAND

In his October 1999 substantive appeal, the veteran requested 
a Travel Board hearing.  At a personal hearing conducted in 
January 2000, the veteran discussed his preferences for the 
Board hearing, indicating that he desired a videoconference 
hearing before the Board.  In May 2001, the Board requested 
that the veteran clarify whether he still desired a hearing 
before the Board, and advised the veteran that, if he did not 
respond within 30 days, his claim would be remanded for 
scheduling of a hearing before the Board.  The veteran did 
not respond.  Therefore, the Board assumes that the veteran 
continues to desire a hearing before the Board.  The RO 
should determine whether the veteran still desires that the 
requested hearing before the Board be held by 
videoconference.

Accordingly, the case must be REMANDED to the RO so that the 
requested Board hearing may be scheduled. 

After conducting any additional 
development as may be deemed appropriate, 
including any necessary notice required 
for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
RO should schedule the veteran for a 
hearing before a member of the Board, 
either before a Travel Board member or by 
videoconference, after the veteran 
confirms his preference in writing, as 
soon as practicable. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. 




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



